DETAILED ACTION
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches cured layers similar to those of the present claims, the prior art does not teach or reasonably suggest such a layer featuring a plating catalyst adsorbed to the polymer as set forth in claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irita, USPGPub. No. 2013/0050365.
Regarding claims 5, 17, and 19, Irita teaches a curable composition onto an insulating substrate and curing the composition, the composition comprising a polymer having carboxylate groups (¶ [0090]), a polyfunctional monomer having three or more acrylamide groups (¶ [0036], [0039], compounds (c)-(i) of ¶ [0050]), and a surfactant (¶ [0082], [0137]). Irita teaches that the composition may be disposed onto an insulating substrate (¶ [0188]-[0192]) and cured via exposure to light ¶ [0101].
Note that while Irita does not explicitly state that curing the mixture of acrylamide-containing monomer and carboxylate-containing polymer results in the polymer being “entangled and retained in the network,” it is inherent that curing the product of Iritia would result in such a product, as the method taught by Irita for making the cured layer (i.e., mixing the monomer material with the polymer material and curing the mixed material) is substantially the same as that taught by Applicant’s specification for making the claimed product. 

Regarding claim 6, Irita teaches that the substrate may be paper featuring a coating layer between the surface of the paper and the composition (¶ [0192]), the coating corresponding to the claimed “interlayer.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Irita, USPGPub. No. 2013/0050365, as applied above.
Regarding claim 18, the teachings of Irita differ from the present invention in that Irita does not teach any specific ratio for the amount of acrylamide-containing monomer to the amount of carboxylate-containing polymer. Irita does, however, teach that the acrylamide-containing monomer may constitute 2-30% by mass of the composition (¶ [0052]), that a pigment component may constitute 1-25% of the composition by mass (¶ [0059]), and that the mass ratio for the amount of pigment to the amount of carboxylate-containing polymer may be 1:0.125 to 1:1.5 (¶ [0091]). These various teachings by Irita combine to constitute an implicit teaching that the ratio of the amount of acrylamide-containing monomer to the amount of carboxylate-containing polymer may be more than 1, e.g. as in a case when the acrylamide-containing monomer constitutes 2% by mass, the pigment constitutes 1% by mass, and the ratio of carboxylate-containing polymer to pigment is 1:1, equating to a ratio of acrylamide-containing monomer to carboxylate-containing polymer equal to 2. Note that when a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). 

Regarding claim 20, Irita teaches that the composition may include a surfactant (¶ [0081]-[0083]).

Regarding claim 21, the teachings of Irita differ from the present invention in that although Irita teaches that the substrate is “not particularly limited” (¶ [0190]), Irita does not specifically teach a resin, ceramic, or glass substrate. It would, however, have been obvious to one of ordinary skill in the art that the composition of Irita could be used to mark on virtually any common type of substrate capable of bearing a marking, including a resin, ceramic, or glass substrate, and one of ordinary skill in the art would have understood the need to select an appropriate substrate based on the specific intended use of the coating composition of Irita. 

Response to Arguments
Applicant's arguments filed 1-27-2021 have been considered to the extent that they are relevant to the present rejections, but they are not persuasive. Regarding the teachings of Irita, Applicant argues that Irita does not teach the “entangled and retained” structure of claim 5. As discussed above, however, it is inherent that the composition of Irita would form such a structure, as the composition of Irita is substantially identical to that which Applicant’s specification teaches to produce the claimed structure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785